DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/493,909, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the application fails to mention or describe that a heat map defines one or more cells based on a magnitude of a data element of the first signals (claims 1, 8, 15), wherein the one or more cells are color coded based upon the magnitude of the data element (claims 5, 12, 19), and wherein the cells represent physical areas located proximate the electronic games (claims 6, 13, and 19).

.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant application claims priority to US Patent Applications 14/493,909 and 16/195,514.  However, the specifications of the parent applications do not provide support for the limitations of claims 1, 5, 6, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7 – 11, 14 – 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 9,607,474 (hereinafter Nguyen).
As per claims 1 and 15, Nguyen teaches a server system for electronic games comprising: a memory (Nguyen; Col 6 Lines 43 – 45); and a processor (Nguyen; Col 3 Lines 24 – 29) configured to execute instructions stored in the memory, which when executed, cause the processor to at least: receive from a communication device (Nguyen; Figure 1 Item 125), a plurality of first signals generated in response to the communication device entering one or more predefined zones associated with the electronic games (Nguyen; Col 7 Lines 38 – 43); generate, based on the plurality of first signals, a heat map that defines one or more cells based upon a magnitude of a data element of the first signals (Nguyen; Col 7 Lines 26 – 32).

As per claims 2, 9, and 16, Nguyen also teaches wherein the predefined zones include an immediate zone, a near zone, and a far zone, the immediate zone defined around a first beacon, the near zone defined around the immediate zone, and the far zone defined around the near zone (Nguyen; Figure 5A).

As per claims 3, 10, and 17, Nguyen also teaches wherein the data element is one or more of a duration, frequency or quantity of the communication device in the one or more predefined zones (Nguyen; Col 6 Lines 40 – 45).

As per claims 4 and 18, Nguyen also teaches a display device for displaying the heat map (Nguyen; Col 11 Lines 56 – 59).  

As per claims 7, 14, and 20, Nguyen also teaches wherein the heat map comprises a schematic of a physical location of the electronic games (Nguyen; Col 7 Lines 26 – 32).

As per claim 8, Nguyen teaches a method for displaying information associated with a plurality of electronic games, comprising: receiving from a communication device (Nguyen; Figure 1 Item 125), a plurality of first signals generated in response to the communication device entering one or more predefined zones associated with the electronic games (Nguyen; Col 7 Lines 38 – 43); and generating, based on the plurality of first signals, a heat map that defines one or more cells based upon a magnitude of a data element of the first signals (Nguyen; Col 7 Lines 26 – 32); and causing the heat map to be displayed on an electronic display device (Nguyen; Col 11 Lines 56 – 59).

As per claim 11, Nguyen also teaches defining the cells based upon a history of the received first signals (Nguyen; Col 9 Lines 24 – 25, Col 10 Lines 49 – 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,607,474 (hereinafter Nguyen) in view of US Patent Application Publication No. 2013/0226655 (hereinafter Shaw).
As per claims 5 and 12, Nguyen teaches the system and method as described per claims 1 and 8 (see rejections of claims 1 and 8 above).
Nguyen does not explicitly teach wherein the one or more cells are color coded based upon the magnitude of the data element.
However, Shaw teaches a customer tracking system which generates a heat map including color coded areas based on magnitude (Shar; Figure 7B, Paragraph [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nguyen to include the color coding because doing so allows for improved data visualization with respect to the heat map.

As per claims 6 and 13, Nguyen also teaches the cells represent physical areas located proximate the electronic games (Nguyen; Col 10 Lines 4 – 8).


Nguyen does not explicitly teach wherein the one or more cells are color coded based upon the magnitude of the data element.
However, Shaw teaches a customer tracking system which generates a heat map including color coded areas based on magnitude (Shar; Figure 7B, Paragraph [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nguyen to include the color coding because doing so allows for improved data visualization with respect to the heat map.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181